DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
Claims 1-3 and 7-13 are pending.  Claim 1 has been amended.
Claims 1, 3-11, and 13 were rejected under 35 U.S.C. 103 as being unpatentable over Cho et al.  (US 2014/0345654), in view of Heisele et al.  (US 2014/0054395), and further in view of Elick et al.  (US 2004/0000331).  Applicant argues that the prior art does not meet the newly added limitations.  The Examiner respectfully disagrees and believes that Cho broadly and reasonably meets the new limitations.  Cho discloses a spray detergent nozzle (220); a corner nozzle positioned adjacent the spray detergent nozzle (210, note 211/211a and 215/215a); a fluid supply channel that supplies fluid to the corner nozzle and to the spray detergent nozzle (212, 219); and a nozzle differentiation wall that extends into the fluid supply channel between the spray detergent nozzle and the corner nozzle to differentiate a flow rate between the spray .
In response to Applicant’s amendments, modified ground(s) of rejection are applied below.

Claim Objections
Claim 12 is objected to because of the following informalities:  the phrase “nozzle [and” appears to contain a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al.  (US 2014/0345654; cited by Applicant), in view of Heisele et al.  (US 2014/0054395; cited by Applicant), and further in view of Elick et al.  (US 2004/0000331).
Regarding claims 1 and 13, Cho discloses a dishwasher comprising: a tub (103); a door configured for selectively sealing a forward access opening of the tub (102); a detergent dispenser located at an inner surface of the door (110); a spray arm mounted within the tub, the spray arm comprising a spray detergent nozzle (200, 220/221); a corner nozzle positioned adjacent the spray detergent nozzle (Cho: 210, note 211/211a and 215/215a); a fluid supply channel that supplies fluid to the corner nozzle and to the spray detergent nozzle (212, 219); a nozzle differentiation wall that extends into the fluid supply channel between the spray detergent nozzle and the corner nozzle to differentiate a flow rate between the spray detergent nozzle and the corner nozzle (230; in the depicted embodiment note that 231 would remain open to 210 during rotation of the spray arm, and 232 only selectively couples to 220; see 
Cho does not expressly disclose the jet is a fan-shaped jet.  Rather, Cho discloses that the spray from the nozzle spreads out vertically and washes the detergent box as it sweeps past the detergent box while the spray arm rotates (Figures 1, 9; paragraphs 71, 79).
Heisele discloses a nozzle of a spray arm of a dishwasher which produces a fan jet which leads to a reduction in washing noise (abstract; paragraphs 27, 30).
Because it is known in the art to arrange a nozzle such that it cleans a detergent box as it sweeps past, as taught by Cho, and to use a fan jet to reduce washing noise, as taught by Heisele, and the results of the modification would be predictable, namely, reducing the washing noise from cleaning the detergent box, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a fan jet and to orient the fan such that it covers the area desired to be cleaned, yielding wherein the jet is a fan-shaped jet.
Cho does not expressly disclose that the spray arm is adjustable between a plurality of heights comprising a first height and a second height, the first height being the maximum height of the plurality of heights and the second height being the minimum height of the plurality of heights; and wherein the fan-shaped jet is incident upon the detergent dispenser when the spray arm is positioned at the first height and when the spray arm is positioned at the second height; and wherein an angular extent of the fan-shaped jet is configured such that a 
Elick discloses a dishwasher having a rack that is movable upwardly and downwardly to accommodate different sized dishes (paragraph 19).  A wash tube (10) and a spray arm (30) are mounted or hung from the rack by means of a clip (34).  A water manifold (24) is provided having a lower opening (25) and an upper opening (27) for docking the first end (14) of the wash tube (10) at two distinct heights (Figures 3-4).
Because it is known in the art to use wash water sprayed from the rotatable nozzle assembly to wash the detergent box, as taught by Cho, and to raise and lower the rotatable nozzle for accommodating different sized dishes, as taught by Elick, and the results of the modification would be predictable, namely, accommodating different sized dishes and maintaining washing of the detergent box when the nozzle is at an upper or lower position, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the spray arm is adjustable between a plurality of heights comprising a first height and a second height, the first height being the maximum height of the plurality of heights and the second height being the minimum height of the plurality of heights; and wherein the fan-shaped jet is incident upon the detergent dispenser when the spray arm is positioned at the first height and when the spray arm is positioned at the second height; and wherein an angular extent of the fan-shaped jet is configured such that a width of the fan-shaped jet, when the fan-shaped jet is incident on the door, is at least a difference between the first height and the second height.



Regarding claim 9, Cho, in view of Heisele, and further in view of Elick, is relied upon as applied above and further discloses wherein a driving side fluid supply channel and a satellite side fluid supply channel (Cho: Figures 2-4: 215 and 220), but does not expressly disclose wherein the driving side fluid supply channel is narrower than the satellite side fluid supply .

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al.  (US 2014/0345654; cited by Applicant), in view of Heisele et al.  (US 2014/0054395; cited by Applicant), in view of Elick et al.  (US 2004/0000331), and further in view of Marone (US 2005/0045672; cited by Applicant).
Regarding claims 2 and 12, Cho, in view of Heisele, and further in view of Elick, is relied upon as above, but does not expressly disclose wherein the spray detergent nozzle is a drive nozzle of the spray arm configured to cause the spray arm to rotate; or wherein the spray detergent nozzle and the fan-shaped jet define a resulting force direction, the resulting force direction being generally tangent and opposite to the direction of rotation of the spray arm.
Marone discloses a detergent powder dispenser (1) for a dishwasher arranged such that water jets (10) emerging from a rotatable spray rotor (11) can strike the front wall of the body to wash out the detergent contained therein (abstract; Figure 2).  The spray rotor is arranged to be rotatable about a substantially vertical axis (claim 1) and the water jets (10) are shown to be directed opposite to the direction of rotation of the spray rotor (Figure 2). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711